Title: From George Washington to Brigadier General Casimir Pulaski, 26 November 1778
From: Washington, George
To: Pulaski, Casimir


  
    Sir,
    Head Quarters [Fredericksburg, N.Y.] Novemr 26th 1778
  
In the inclosed letter, you will find an answer—to yours by Col. Kolkowski; since writing which I am favoured with yours of the 22d—I shall only add to what I have already said on the subject, that you will keep your cavalry as near as you can to the place first pointed out, consistent with a proper supply of forage and subsistence without too much distressing the already distressed inhabitants—If this cannot be done where you now are, you will remove them to some other place. If your cavalry must be sent to any considerable distance your infantry can still remain, in the vicinity of Coles Fort—General Hand will soon be at the Minisinks, whose knowlege of the Country will be useful in making a proper disposition of the troops—The inclosed letter to him is to be delivered on his arrival. I am with great consideration Sir Your most Obedt servt.
